
	

114 HR 4826 IH: Energy and American Security Act
U.S. House of Representatives
2016-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4826
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2016
			Mr. Olson (for himself, Mr. Ashford, Mr. Kinzinger of Illinois, Mr. Pompeo, Mr. Costa, Mr. Long, Mr. Harper, Mr. King of New York, Mr. Barton, Mr. McKinley, Mr. Guthrie, Mrs. Ellmers of North Carolina, and Mr. Knight) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Armed Services and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize the Secretary of Energy to provide technical assistance to the Armed Forces of the
			 United States with respect to ongoing activities of the Armed Forces to
			 address energy resources that are being utilized by the Islamic State or
			 would be beneficial to the Islamic State, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Energy and American Security Act. 2.Sense of CongressIt is the sense of Congress that—
 (1)the United States Government should take appropriate actions to prohibit energy production by the Islamic State and the ability of the Islamic State to find markets for, capitalize on, or profit from revenues related to energy production;
 (2)such actions should address procurement of oil and gas equipment, refining, distribution, transportation, technical expertise, and the use of financial institutions to facilitate such activities;
 (3)in addition to military actions, such actions should include cooperation with the Department of State, the Department of the Treasury, and other appropriate Federal agencies to undermine the finances of the Islamic State;
 (4)energy resources can, and have, become a means of harming, and financing actions counter to, the national interests and security of the United States and its allies, and the Department of Defense should utilize resources from across the United States Government, including the Department of Energy and Department of State, to counter the impact of these actions; and
 (5)the national energy policy of the United States should include consideration of national security. 3.Actions with respect to energy resources being utilized by the Islamic State or would be beneficial to the Islamic State (a)In generalThe Secretary of Energy is authorized to provide technical assistance to the Armed Forces of the United States with respect to ongoing activities of the Armed Forces to address energy resources (including both for transportation and electrification purposes) that are being utilized by the Islamic State or would be beneficial to the Islamic State.
 (b)Types of assistanceAssistance authorized under subsection (a) may include the following: (1)Identification of such energy resources and the revenue such energy resources provide.
 (2)Identification of methods to hinder, destroy, or discourage the development, transportation, and sale of such energy resources.
 (c)Other actionsThe Secretary of Energy, to the maximum extent practicable and appropriate, shall make every effort to raise the issue of countering such energy resources in meetings with officials of foreign governments, international organizations, and the private sector.
 4.Congressional briefingThe Secretary of Energy (or the Secretary’s designee) shall brief Congress on any significant opportunities to supplant or undermine the need for energy resources (including both for transportation and electrification purposes) that are being utilized by the Islamic State or would be beneficial to the Islamic State.
 5.Islamic State definedIn this Act, the term Islamic State— (1)means the Islamic State or any immediate successor organization; and
 (2)includes any affiliate thereof.  